Citation Nr: 0201256	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  96-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epicondylitis of 
the right elbow.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for dysthymia with 
insomnia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epicondylitis of the left elbow.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

7.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1967, 
from January to May 1983, from January 1990 to June 1990, and 
from September 1991 to March 1992.

In a July 1999 decision, the Board denied the claims listed 
as issues on the first page of this decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court, in a March 2001 
Order, granted a joint motion to vacate and remand that part 
of the Board's decision which denied the benefits sought 
based on the issues on the first page of this decision.

In September 1999, the veteran filed with the Board a motion 
for reconsideration of the Board's July 1999 decision.  His 
motion included copies of service medical records which had 
been considered previously by the Board.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the onset of the veteran's hypertension was during a period 
of active duty service, or that his disability from 
hypertension worsened during a period of active duty service.

2.  The record contains no competent medical evidence that 
the veteran's current disability, if any, from epicondylitis 
of the right elbow is related to any disease or injury he 
incurred during a period of active duty service.

3.  The record contains no medical evidence that the veteran 
incurred a neuropsychiatric disorder or a sleep disorder 
during any period of active military service nor any evidence 
that the veteran had compensable disability from a psychosis 
within one year of his separation from a period of active 
duty service.

4.  In an April 1995 rating decision which the veteran did 
not appeal, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for hearing loss.

5.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
hearing loss incurred during a period of active duty service.

6.  In an April 1995 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for epicondylitis of the left elbow.

7.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
epicondylitis of the left elbow that is related to a disease 
or injury he incurred during his active military service.

8.  The record does not contain competent medical evidence of 
a nexus between a current varicose vein disability and injury 
or disease during the veteran's active service.

9.  The veteran's disability from residuals of lumbar strain 
is manifested by mild limitation of motion of the lumbar 
spine, without muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  The veteran is not entitled to service connection for 
epicondylitis of the right elbow.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The veteran is not entitled to service connection for 
varicose veins.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  The veteran is not entitled to service connection for 
dysthymic disorder with insomnia.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137, 5107 (West 1991 & Supp.  2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  The RO's April 1995 rating decision which denied 
entitlement to service connection for left elbow 
epicondylitis and hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

6.  The veteran has not submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
hearing loss and epicondylitis of the left elbow.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

7.  The criteria for a schedular rating in excess of 10 
percent for residuals of lumbar strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hypertension, left and right elbow 
epicondylitis, varicose veins, dysthymia with insomnia, and 
hearing loss.  He also contends that his disability from 
residuals of lumbar strain warrants a rating in excess of 10 
percent.  

For the following reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension, epicondylitis of the right elbow, varicose 
veins and dysthymia with insomnia; that the veteran has not 
submitted new and material evidence to reopen his claims for 
service connection for left elbow epicondylitis and hearing 
loss; and that the criteria for a rating in excess of 10 
percent for residuals of lumbar strain have not been met.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Also, 38 U.S.C.A. §§ 
1101, 1110, 1112, and 1137 provide that where a veteran has 
served 90 days or more during a period of war or after 
December 31, 1946, and develops certain chronic diseases to a 
degree of disability of 10 percent or more within one year of 
separation from such service, such diseases shall be presumed 
to have been incurred in service.  The list of such diseases 
includes hypertension, psychosis, and arthritis, and is 
deemed to included sensorineural hearing loss.

"Active service" includes active duty in the Armed Forces, 
periods of "active duty for training" where the veteran was 
disabled from a disease or injury that was incurred in or 
aggravated in the line of duty, and periods of "inactive 
duty training" where the veteran was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101 (21), (22), (23), (24) (West 1991 & Supp. 2001).

The Board notes that the veteran's claim for service 
connection for hearing loss, was previously denied by the RO 
as "not well grounded."  Also, the Board, in its July 1999 
decision, denied entitlement to service connection for 
hypertension, epicondylitis of the right elbow, varicose 
veins, and dysthymic disorder with insomnia on the bases that 
the veteran's claims were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Generally, 
this change in the law is applicable to all claims for 
compensation filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  One exception to 
this rule, as discussed below, is the application of the 
definition of new and material evidence.

The Board is cognizant that the Court has remanded this 
matter for consideration under the recent changes in the law 
under the Veterans Claims Assistance Act of 2000.  However, 
in this case, there is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various statements of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claims, have been satisfied.

A.  Hypertension

During a periodic examination in December 1989, the veteran 
gave a history of high blood pressure.  He told an examiner 
that he had been taking medication for high blood pressure 
for three years.  His blood pressure was 108/76.  A report of 
emergency room treatment dated in June 1991 shows that his 
blood pressure was 138/92.  During treatment for a head cold 
in July 1991, his blood pressure was 120/80.  The veteran 
sought treatment for an upper respiratory infection in 
November 1991, while on active duty.  His blood pressure was 
then 127/92.  Two days later, his blood pressure was 111/77.  
During treatment in January and February 1992 while on active 
duty, his blood pressure was 115/83 and 100/80, respectively.

During a May 1996 VA examination, the veteran reported that 
he had been treated for hypertension for eight years.  He was 
currently taking Cardura and Altace with good control.  His 
current complaints were of intermittent postural hypotensive 
changes.  He had no history of cerebrovascular or 
cardiovascular accident.  The examiner reported essential 
hypertension among his diagnoses.

The medical evidence of record shows that the veteran has 
been taking medication for hypertension since at least the 
late 1980's.  He testified in March 1998 that he had been 
taking medication for hypertension since 1972.  There is no 
medical evidence to show that the onset of the disorder was 
during a period of active duty service.  It is also not 
apparent from the record that the veteran developed 
compensable disability from hypertension within a year after 
separation from a period of active duty service.  The records 
showing hypertension predate his active duty service during 
the periods from January to June 1990 and from September 1991 
to March 1992.  Further, the record contains no medical 
evidence or opinion that the veteran's pre-existing 
hypertension worsened during such periods of active duty.  In 
the absence of evidence of in-service incurrence, either 
directly or presumptively, and in the absence of evidence 
that the veteran's hypertension worsened during a period of 
active duty service, the Board concludes that the veteran is 
not entitled to service connection hypertension.

B.  Right Elbow Disorder

In its June 1996 rating decision, the RO disallowed the claim 
for service connection for epicondylitis of the right elbow 
on the basis that it had been previously denied by a final 
decision and the veteran had not submitted new and material 
evidence to reopen the claim.  However, there had been no 
prior decision on the claim for service connection for 
epicondylitis of the right elbow.  Furthermore, it was 
erroneously stated in the rating decision that service 
medical records do not show any treatment for the right 
elbow.  In fact, treatment notes dated in November 1991, 
while the veteran was on active duty, show that he complained 
of recurring tendonitis in the right elbow, with the most 
recent previous occurrence 18 month before.  The original 
diagnosis had been three years before.  An examiner recorded 
an impression of tennis elbow.  January 1992 treatment 
records show that he complained of "chronic" tendonitis 
pain in his right elbow.  He gave a history of tendonitis in 
the right elbow lasting three years.  An examiner noted 
findings of tenderness in the lateral epicondyle and slight 
crepitus.  The reported diagnosis was tendonitis secondary to 
sprain.

Despite the basis for the RO's denial of the claim, the Board 
finds that the veteran will not be prejudiced by the RO's 
denial of the claim on the basis that new and material 
evidence had not been submitted.  It appears that the RO's 
decision was actually made on the merits of the claim and 
based on a review of the entire record. 

A note in a January 1992 service medical record shows that 
the onset of the veteran's right elbow tendonitis was in 
1989, which is after his active duty in 1983 and before his 
periods of active service in 1990 and thereafter.  Although 
the right elbow tendonitis was described as chronic, there is 
no other documentation of in-service treatment of the 
disorder, either prior to November 1991 or after January 
1992.  Without medical evidence of chronicity, the record 
must show evidence of continuity of symptomatology after the 
veteran's separation from his last period of active service 
to support the claim.  38 C.F.R. § 3.303(b).  The record does 
not demonstrate continuity of symptomatology associated with 
epicondylitis of the right elbow.  In fact, the May 1996 VA 
general medical examination report describes the 
epicondylitis as asymptomatic.  Although X-rays showed 
spurring of the olecranon process, the record contains no 
competent medical evidence or opinion that the right elbow 
disorder is related to any disease or injury sustained during 
active service.

Without evidence that the veteran has the expertise to render 
medical opinions, his implied assertions that there is a 
relationship between the claimed right elbow disorder and an 
injury or disease incurred in service are afforded no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With respect to the claim for epicondylitis of the 
right elbow, the Board finds that the records lack competent 
medical evidence of a nexus between the veteran's claimed 
current right elbow disability and any disease or injury he 
incurred during his active duty service.  Therefore, the 
Board concludes that the veteran is not entitled to service 
connection for right elbow epicondylitis.

C.  Varicose Veins 

The veteran testified in March 1998 that he had onset of 
varicose veins in his left leg during his active duty service 
in Saudi Arabia.  He stated that he had had varicose veins in 
his left leg since then.  Service medical records dated in 
June 1991, while the veteran was not on active duty, show 
that he complained of a knot in the lateral aspect of his 
left lower extremity, which he had noticed two days before.  
The area was painful only at night.  On examination, the left 
leg appeared to have varicosities.  The area was not 
inflamed.  The examiner supposed that the findings may have 
been from superficial phlebitis several days before.  There 
was no hyperemia or erythema.  There were small nodules on 
the lower lateral and distal fibular line.  The examiner 
recorded an impression of varicosities vs. lipoma.

During a VA skin examination in May 1996, the veteran 
described a swollen spot on his left leg.  On examination of 
the left lower extremity, there were protuberant varicosities 
approximately six millimeters in diameter, with a boggy mass 
of varicosities involving the left anterior mid pretibial 
area measuring approximately three centimeters in diameter.  
The area was somewhat tender to palpation.  The examiner 
reported among his impressions varicose veins of the left 
lower extremity.

There is evidence of current disability.  There is no 
evidence of varicose veins during active duty, other than the 
veteran's testimony.  Although he is competent to testify as 
to what he experienced, he is not competent to make medical 
diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, there is no medical evidence of a nexus between the 
currently-diagnosed varicose veins of the left leg and any 
disease or injury during any period of the veteran's active 
military service.  Consequently, the Board concludes that the 
claim for service connection for varicose veins must be 
denied.

D.  Dysthymic Disorder with Insomnia

A report of a May 1996 VA neuropsychiatric examination 
contains a diagnosis of dysthymia.  Private medical records 
indicate that the veteran was given a diagnosis of 
obstructive sleep apnea in February 1996.  He testified in 
March 1998 that he began to have a sleep disorder during his 
service in Saudi Arabia in 1991 and 1992.

Service medical records contain no indication that the 
veteran incurred a neuropsychiatric or a sleep disorder 
during any period of active duty or that he became disabled 
from any such disorder during a period of active duty for 
training.  

The earliest dated medical records contained in the claims 
folder which indicate that the veteran had a neuropsychiatric 
disorder are the reports of the VA psychiatric and 
psychological examinations dated in May 1996.  During the 
psychological examination, the veteran reported that the 
onset of his sleep difficulties was after his service in 
Saudi Arabia.  He denied exposure to any stressors during his 
active duty service.  The VA psychiatrist reported that no 
clear-cut psychiatric disorder was found in the clinical 
interview.  After psychological testing, the psychiatrist 
reported a diagnosis of dysthymic disorder with insomnia.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran incurred a 
neuropsychiatric disorder or a sleep disorder during any 
period of active military service.  Nor is there evidence 
that the veteran had compensable disability from a psychosis 
within one year of his separation from a period of active 
duty service.  Therefore, the Board concludes that the 
veteran is not entitled to service connection for dysthymic 
disorder with insomnia.

II.  Claims to Reopen

The RO disallowed the veteran's claims of entitlement to 
service connection for hearing loss and a left elbow disorder 
its April 1995 rating decision.  The veteran did not file a 
notice of disagreement or perfect an appeal of that decision.  
The decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (2001).  The claims can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).

The veteran's request to reopen this claim has been pending 
since July 1998.  Although a slightly different definition of 
new and material evidence has been adopted by recently 
promulgated regulations, the new definition does not apply to 
claims which were pending prior to August 30, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As defined by regulation, new 
and material evidence means evidence not previously submitted 
to the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed, but only for the 
purpose of reopening the claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claims.  I 
also note that, unlike Graves, the appellant in this case has 
not put VA on notice of the existence of specific evidence 
that may be both new and material, and sufficient to reopen 
these claims for service connection.

A.  Hearing Loss

Under 38 C.F.R. § 3.385 (2001), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

Initially, the RO denied the veteran's claim for service 
connection for hearing loss in December 1994.  The evidence 
then of record consisted of service medical records, private 
medical treatment records, and reports of VA examinations.

Service medical records include audiometric testing in 
January 1992, with the following pertinent puretone hearing 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
30
40
LEFT
15
15
20
10
30

An examiner noted that the veteran was routinely exposed to 
hazardous noise.

Private clinical treatment records dated in 1992, 1993, and 
early 1994 do not show complaints, diagnoses, or treatment 
for hearing loss.

During a VA audiological examination in October 1994, the 
veteran's puretone hearing thresholds, in decibels for the 
following frequencies, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
25
LEFT
5
10
10
15
25

The veteran had a speech recognition score of 94 percent 
correct in his right ear and 96 percent correct in his left 
ear.  An examiner interpreted such results as indicative of 
normal hearing in both ears.

In denying service connection for hearing loss in the 
December 1994 rating decision, the RO's rating board reasoned 
that the veteran's hearing was normal during hearing tests in 
May 1981 and December 1989.  Furthermore, the most recent VA 
hearing tests showed normal hearing.

In April 1995, the RO disallowed the veteran's claim for 
service connection for hearing loss on the basis that he had 
not submitted new and material evidence to reopen the claim.  
The evidence then of record consisted of the evidence 
discussed above and some additional private clinical 
treatment notes and a report of a VA orthopedic examination.  
The new evidence was not probative of whether the veteran had 
current hearing loss disability was related to his active 
service.

The evidence received since the April 1995 disallowance of 
the claim consists of reports of VA examinations, reports and 
records associated with sleep studies conducted at a private 
clinic, duplicate copies of service medical records, and the 
transcripts of hearings.

The report of a VA audiology examination in May 1996 contains 
puretone hearing thresholds in decibels, for the following 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
25
LEFT
5
10
10
10
25

The pure tone threshold average in the right ear was 16.25 
decibels, with speech discrimination ability of 100 percent 
correct, and the pure tone threshold average in the left ear 
was 13.75 decibels, with speech discrimination ability of 98 
percent correct.  An examiner reported that the veteran's 
puretone hearing thresholds were within normal limits in both 
ears.

Other medical records received by the RO since the April 1995 
disallowance of the claim for service connection for hearing 
loss are not probative of whether the veteran has current 
disability from hearing loss which was incurred during his 
active military service or as a result of noise exposure 
during such service.

The veteran testified in March 1998 that when he was 
separated from active duty in 1992 his hearing was tested and 
he was told that he had hearing loss.  He attributed the 
claimed hearing loss to exposure to aircraft noise during his 
service in Saudi Arabia.  He acknowledged that when tested 
more recently, his hearing was normal.  He denied receiving 
any treatment for hearing loss or being told by a doctor that 
he needed hearing aids.

Most of the evidence received since the April 1995 decision 
is "new" in the sense that it is not merely cumulative of 
evidence in the record and had not been previously considered 
by agency decisionmakers.  However, none of this evidence 
bears directly and substantially on the issue that was the 
basis for the disallowance of the claim, as none of it tends 
to show that the veteran has current disability from hearing 
loss which he incurred during active duty service.  
Therefore, the Board concludes that there is no new and 
material evidence to reopen the claim.

B.  Left Elbow Disorder

The RO denied service connection for a left elbow disorder in 
April 1995.  The veteran did not appeal that decision and it 
became final after one year.  The claim can be reopened only 
with the submission of new and material evidence.

The evidence in the record prior to the April 1995 rating 
decision which denied service connection for tennis elbow 
consisted of service medical records, reports of VA 
examinations, and records of private medical treatment.

Although the veteran was not on active duty at the time, 
service medical records dated in June 1989 indicate that the 
veteran's left elbow was swollen and painful.  Treatment 
notes contain a diagnosis of tennis elbow and lateral 
epicondylitis.  The elbow was treated with an injection.  
During a periodic examination in December 1989, the veteran 
denied a history of swollen or painful joints.  An examiner 
reported that the veteran's upper extremities were clinically 
normal.  Subsequently dated service medical records do not 
show further complaints, diagnoses, or treatment associated 
with the veteran's left elbow.

Records of private medical treatment dated from May 1992 to 
January 1995 contain no indication that the veteran had a 
left elbow disorder.  A report of a VA examination dated in 
March 1994 does not identify a left elbow disorder.  However, 
during a VA examination in March 1995, the veteran reported 
that he injured his left elbow while serving in Honduras in 
1987.  He stated that he was lifting a generator at the time 
of the injury.  His current complaints were of intermittent 
pain in the elbow with all activity and with weather changes.  
On examination, there was tenderness to palpation of the 
lateral epicondyle region.  The elbow had full range of 
motion.  Strength and sensation were intact.  There was no 
edema or deformity.  An X-ray of the left elbow showed 
spurring of the olecranon process of the ulna.  An examiner 
reported a diagnosis of epicondylitis, left elbow.

In denying service connection for a left elbow disorder, the 
RO's rating board reasoned that the veteran incurred the 
elbow disorder prior to his active duty service in 1990, and 
that there was no showing that the disorder was aggravated by 
his subsequent active duty service.

The evidence received by the RO since the April 1995 
disallowance of the claim consists of reports of VA 
examinations, private medical records, and transcripts of the 
veteran's testimony.

During a VA examination in May 1996, the veteran reported 
having pain and swelling in both elbows since 1986.  He told 
the examiner that the left elbow was injected four times and 
the right elbow was injected twice.  On examination, his 
elbows were normal, with full range of motion without 
tenderness.  The pertinent diagnosis was epicondylitis, 
elbows, currently asymptomatic.  Reports of other VA 
examinations conducted in May 1996 do not identify any elbow 
disorder.  Reports of private medical treatment pertain to a 
sleep disorder.

During a June 1996 VA examination, an examiner noted 
tenderness in the veteran's elbows.  There was no edema.  The 
veteran gave a history of joint injections bilaterally.  An 
examiner reported a diagnosis of bilateral elbow tendonitis.

The veteran testified in March 1998 that he was treated with 
injections in both elbows during his active duty service in 
Honduras and Saudi Arabia.  He also asserted that he had had 
injections during a period of active duty for training.

Much of the evidence received since the April 1995 
disallowance of the claim is new.  However, none of such 
evidence bears directly and substantially on the question of 
whether the veteran incurred the left elbow disorder during a 
period of active duty service or whether the elbow disorder 
was aggravated during a period of active duty service.  A 
thorough review of the evidence submitted since the April 
1995 disallowance of the claim for service connection for a 
left elbow disorder yields no indication that the veteran 
injured his left elbow during a period of active duty 
service.  As there is no evidence which is both new and 
material, the claim is not reopened.

III.  Increased Rating for Lumbar Strain

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).

Service medical records dated in April 1992 indicated that 
the veteran injured his back in the line of duty during a 
period of active duty for training.  During a VA examination 
in March 1994, he reported having intermittent back pain 
without radiation ever since the incident.  He had increased 
pain with all activities and with weather changes.  He denied 
symptoms of numbness, weakness, and bowel or bladder 
dysfunction.  Objective findings included slight tenderness 
at the third through fifth lumbar vertebrae in the midline as 
well as in the parapineal musculature.  No spasm was 
palpable.  Forward flexion was 70 degrees.  Backward 
extension was 20 degrees.  Lateral flexion and rotation were 
30 degrees.  The reported diagnosis was residuals of lumbar 
strain.

The veteran was granted service connection for residuals of 
lumbar strain by the RO's June 1994 rating decision.  A 10 
percent rating was awarded, effective from the date of the 
veteran's claim in January 1994.  The 10 percent rating has 
remained in effect since that time.

The RO has utilized Diagnostic Code 5295 to evaluate the 
veteran's disability from residuals of lumbar strain.  Under 
that diagnostic code, a 40 percent evaluation is granted for 
severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  A 
20 percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A noncompensable rating is 
assigned with slight subjective symptoms only.  

The Board has reviewed the entire record and finds no 
evidence that would support the grant of a rating in excess 
of 10 percent for the veteran's lumbar strain under 
Diagnostic Code 5295.  During the VA examination in November 
1996,  there was no muscle spasm noted on extreme forward 
bending, and no loss of lateral motion in the standing 
position.  There was no listing of the whole spine to the 
opposite side, marked limitation of forward bending, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion

The Board has also considered whether the veteran's service-
connected back disability might be assigned a higher rating 
under Diagnostic Code 5292.  Under that diagnostic code, 
limitation of motion of the lumbar spine is rated as 10, 20, 
or 40 percent disabling where such limitation is slight, 
moderate, or severe, respectively.  Based on the findings 
reported during the November 1996 VA examination, the Board 
finds that the veteran does not have moderate limitation of 
motion in his lumbar spine.  He had forward flexion to 70 
degrees, backward extension to 25 degrees, lateral flexion to 
30 degrees, and rotation to 25 degrees.  The examiner 
reported no objective findings of pain with motion or pain 
causing limitation of motion.  Therefore, the Board concludes 
that the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5292 are not met.

The record contains no indication that the veteran had 
degenerative disc disease which might warrant application of 
Diagnostic Code 5293.  X-rays taken in November 1996 showed 
normal curvature of the lumbar spine.  The disc spaces 
appeared normal.  Although the veteran complained of having 
radicular pain in his left leg, straight leg raising caused 
pain only in the back at 60 degrees on the right.  There was 
no weakness or loss of sensation.  The diagnosis was lumbar 
spine strain.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2001).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."  In assigning a 10 
percent rating based on a finding that the veteran has 
moderate limitation of motion of the lumbar spine, the Board 
has taken into consideration the functional limitation of the 
spine due to pain.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 10 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, they do not show the presence of swelling, 
deformity, atrophy of disuse, instability of station, or 
disturbance of locomotion.

Nor has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.  The veteran was able to 
walk on heels and toes during the November 1996 VA 
examination.  He was observed to lie down on and arise from 
the examining table without difficulty.  He told the examiner 
that he had been working in a barbecue business which he 
operated.  He reported losing only three to four days of work 
on several occasions during the year preceding the 
examination.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The veteran's 
low back disability, as discussed above, does not approximate 
the criteria for the next higher evaluation of 20 percent.  
There is no evidence that he has moderate limitation of 
motion in his lumbar spine, or that he has muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.

IV.  Extraschedular Rating and Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided for more 
severe symptoms, but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected back 
disability.  Nor is it contended or shown that the disorder 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensating by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for hypertension, a right elbow disorder, 
varicose veins, and dysthymic disorder with insomnia is 
denied.

The claims for service connection for epicondylitis of the 
left elbow and hearing loss are not reopened.

An increased rating for residuals of lumbar strain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

